DETAILED ACTION
Status of the Application
Claims 1-20 are pending in the instant application.  None of the claims have been amended.  No new claims have been added.  
This is a Non-final Rejection.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yang et al. (US 2017/0149103).
Regarding claim 1, Yang et al. teaches an apparatus, comprising:
a plurality of cells, each of which are surrounded by a phase changing material (para. [0006]), wherein the phase changing material is fully capable of being configured to protect a corresponding one of the plurality of cells from high temperature transients (para. [0020]); and
a plurality of heat generating material, each of which surround a corresponding one of the plurality of cells, and are fully capable of being configured to release heat to each corresponding one of the plurality of cells causing discharge from each of the plurality of cells (para. [0020]).
The recitations "configured to protect a corresponding one of the plurality of cells from high temperature transients" and “configured to release heat to each corresponding one of the plurality of cells causing discharge from each of the plurality of cells” are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 2, Yang et al. teaches an apparatus wherein the phase changing material is placed between each corresponding one of the plurality of cells and each corresponding one of the plurality of heat generating material to prevent over heating of each of the plurality of cells (para. [0039]).
Regarding claim 3, Yang et al. teaches an apparatus wherein the phase change material is configured to absorb the heat produced from a corresponding one of the plurality of heat generating material while maintaining a benign temperature at a surface of a corresponding one of the plurality of cells (para. [0039]).
The recitation “configured to absorb the heat produced from a corresponding one of the plurality of heat generating material while maintaining a benign temperature at a surface of a corresponding one of the plurality of cells" is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 4, Yang et al. teaches an apparatus wherein each of the plurality of heat generating material are configured to release heat during a low temperature environment (para. [0039]).  
The recitation “configured to release heat during a low temperature environment" is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 9, Yang et al. teaches an apparatus, comprising:
heat generating material is fully capable of being configured to heat primary batteries (para. [0072] teaches that the battery pack comprises a number of batteries; it does not exclude primary batteries; therefore, primary battery are included) from a first temperature to a second temperature, the second temperature being higher than ambient temperature (one of ordinary skill in the art can appreciate that a heat generating material will heat the batteries from a first temperature to a second temperature); and 
phase temperature material is fully capable of being configured to absorb heat produced from the heat generating material while maintaining a benign temperature at a surface of the primary batteries (para. [0039]).  
The recitations “configured to heat primary batteries from a first temperature to a second temperature, the second temperature being higher than ambient temperature" and “configured to absorb heat produced from the heat generating material while maintaining a benign temperature at a surface of the primary batteries“ are functional language and impart intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 11, Yang et al. teaches an apparatus, wherein the phase change material envelops or surrounds the primary batteries (para. [0055]; Figs. 1A and 1B).
Regarding claim 12, Yang et al. teaches an apparatus, wherein the phase change material is situated between the heat generating material and the primary batteries (para. [0055]; Figs. 1A and 1B; the PCM is part of a MFM/heat generating material-PCM composite; therefore, it is situated between the heat generating material and the primary batteries). 
Regarding claim 13, Yang et al. teaches an apparatus wherein the phase change material between the heat generating material and the primary batteries are fully configured to protect the primary batteries from high temperature transients (para. [0039]),
the high temperature transients being temperatures higher than the primary batteries design point causing undesirable chemical reactions, material phase changes, or damage to contents of the primary batteries.
The recitation "configured to protect the primary batteries from high temperature transients, the high temperature transients being temperatures higher than the primary batteries design point causing undesirable chemical reactions, material phase changes, or damage to contents of the primary batteries" is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 14, Yang et al. teaches an apparatus wherein the heat generating material is fully capable of being triggered to react when discharge of the primary batteries is required in a low temperature environment (para. [0039]), and
the low temperature environment is a temperature being less than a design point of the primary batteries where the discharge performance is degraded due to slower kinetics, slower chemical reaction rates, and/or lower conductivities.
The recitation "triggered to react when discharge of the primary batteries is required in a low temperature environment, and the low temperature environment is a temperature being less than a design point of the primary batteries where the discharge performance is degraded due to slower kinetics, slower chemical reaction rates, and/or lower conductivities" is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 16, Yang et al. teaches an apparatus wherein when the heat generating material is triggered, the heat generating material is fully capable of being configured to release the heat towards the primary batteries, allowing the primary batteries to commence discharge in the low temperature environment.
The recitation "configured to release the heat towards the primary batteries, allowing the primary batteries to commence discharge in the low temperature environment" is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 17, Yang et al. teaches an apparatus wherein when the heat generating material is triggered, the primary batteries are fully capable of being configured to discharge until the heat from the heating generating material dissipates or the primary batteries temperature cools below an operating temperature.
The recitation "configured to discharge until the heat from the heating generating material dissipates or the primary batteries temperature cools below an operating temperature" is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 18, Yang et al. teaches an apparatus, comprising: 
phase change material placed between heat generating material and primary batteries (para. [0055]; Figs. 1A and 1B; the PCM is part of a MFM/heat generating material-PCM composite; therefore, it is situated between the heat generating material and the primary batteries; para. [0072] teaches that the battery pack comprises a number of batteries; it does not exclude primary batteries; therefore, primary battery are included), wherein
the phase change material is fully capable of being configured to absorb heat produced from the heat generating material while maintaining a benign temperature at a surface of the primary batteries {para. [0039]; The recitation "configured to absorb heat produced from the heat generating material while maintaining a benign temperature at a surface of the primary batteries" is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).},
heat generating material is fully capable of being configured to heat primary batteries {para. [0072] teaches that the battery pack comprise a number of batteries; it does not exclude primary batteries; therefore, primary battery are included) from a first temperature to a second temperature, the second temperature being higher than ambient temperature (one of ordinary skill in the art can appreciate that a heat generating material will heat the batteries from a first temperature to a second temperature); The recitation "configured to heat primary batteries from a first temperature to a second temperature, the second temperature being higher than ambient temperature" is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g))}, and
the primary batteries are fully capable of being configured to discharge until the heat from the heating generating material dissipates or temperature of the primary batteries cools below an operating temperature.
The recitation "configured to discharge until the heat from the heating generating material dissipates of the primary batteries temperature cools below an operating temperature" is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 19, Yang et al. teaches an apparatus wherein the heat generating material is fully capable of being triggered to react when discharge of the primary batteries is required in a low temperature environment.
The recitation "is triggered to react when discharge of the primary batteries is required in a low temperature environment" is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 20, Yang et al. teaches an apparatus wherein, when the heat generating material is fully capable of being triggered, the heat generating material is fully capable of being configured to release the heat towards the primary batteries, allowing the primary batteries to commence discharge in the low temperature environment.
The recitation "is triggered, the heat generating material is configured to release the heat towards the primary batteries, allowing the primary batteries to commence discharge in the low temperature environment" is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as applied to claim 4 above, and further in view of Daoud (US 2003/0194602).
Regarding claim 5, Yang et al. is silent regarding an apparatus wherein each of the plurality of heat generating material comprises a pyrotechnic heat source.  However, Daoud teaches that it is known in the art for an apparatus to comprise a plurality of heat generating material comprising a pyrotechnic heat source (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each the plurality of heat generating material of Yang et al. by incorporating a pyrotechnic heat source as taught by Daoud in order to have immediate and thorough activation of the battery electrolyte (Abstract).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as applied to claim 1 above, and further in view of Daoud (US 2003/0194602).
Regarding claim 6, Yang et al. is silent regarding an apparatus wherein each of the plurality of heat generating material is triggered by a fuse, causing heat to be released to the corresponding one of the plurality of cells.  However, Daoud teaches that it is known in the art for a heat generating material to be triggered by a fuse, causing heat to be released to a cell (para. [0008]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the each of the plurality of heat generating material of modified Yang et al. such that the each of the plurality of heat generating material is triggered by a fuse, as taught by Daoud, causing heat to be released to the corresponding one of the plurality of cells in order to further effectuate immediate and thorough activation of the battery electrolyte (Abstract).
Regarding claim 7, because modified Yang et al. teaches the structure of the claimed apparatus, one of ordinary skill in the art would expect that each of the plurality of cells are configured to discharge until an electrical discharge reaction in each of the plurality of cells are depleted.
Regarding claim 8, because modified Yang et al. teaches the structure of the claimed apparatus, one of ordinary skill in the art would expect that each of the plurality of cells are configured to discharge until the heat provided by each of the plurality of heat generating material dissipates by conduction or radiation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as applied to claim 9 above, and further in view of Daoud (US 2003/0194602).
Regarding claim 10, Yang et al. is silent regarding an apparatus wherein the heat generating material comprises a pyrotechnic heat source to generate heat.  However, Daoud teaches that it is known in the art for an apparatus to comprise a plurality of heat generating material comprising a pyrotechnic heat source (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each the plurality of heat generating material of Yang et al. by incorporating a pyrotechnic heat source as taught by Daoud in order to have immediate and thorough activation of the battery electrolyte (Abstract).
The recitation "to generate heat” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as applied to claim 14 above, and further in view of Daoud (US 2003/0194602).
Regarding claim 15, Yang et al. is silent regarding an apparatus wherein the heat generating material is triggered by a fuse initiated by an electric ignitor, squib, or by laser.  However, However, Daoud teaches that it is known in the art for a heat generating material to be triggered by a fuse initiated by an electric ignitor (para. [0021]; microelectric match).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the each of the plurality of heat generating material of modified Yang et al. such that each of the plurality of heat generating material is triggered by a fuse initiated by an electric ignitor, as taught by Daoud in order to further effectuate immediate and thorough activation of the battery electrolyte (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724